              Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
OLIVIA SUARES,                                                    )
                                                                  )   COMPLAINT
                                       Plaintiffs,                )
                                                                  )   JURY TRIAL DEMANDED
         -against-                                                )
                                                                  )
THE CITY OF NEW YORK; SERGEANT “FNU”                              )
[First Name Unknown] FLORES; POLICE                               )
OFFICER “FNU” CAMIGLIA; POLICE OFFICER                            )
“FNU” BUPP; LIEUTENANT “FNU” SHARBIR;                             )
DETECTIVE JASON BAKER; DETECTIVE                                  )
ANDRE SMITH, Shield No. 6269; DETECTIVE                           )
“FNU” DISKIN; POLICE OFFICER “FNU”                                )
VELIZ; POLICE OFFICER LEE RUBIN; POLICE                           )
OFFICER “FNU” ESCOTO; POLICE OFFICER                              )
“FNU” PAULIO; POLICE OFFICER “FNU”                                )
BURGOS; DETECTIVE “FNU” HENNESSY;                                 )
DETECTIVE “FNU” RIVERA; ASSISTANT                                 )
DISTRICT ATTORNEY MEGHAN A. HORTON;                               )
ASSISTANT DISTRICT ATTORNEY “FNU”                                 )
ZARCONE; BRONX DISTRICT ATTORNEY’S                                )
OFFICE DETECTIVE INVESTIGATOR                                     )
CLAYTON NYONYO; JOHN DOES and                                     )
RICHARD ROES,                                                     )
                                                                  )
                                        Defendants.               )
--------------------------------------------------------------X

                                         PRELIMINARY STATEMENT

         1.        This is a civil action in which the plaintiff seeks relief for the defendants’ violation of

her rights secured by the Civil Rights Act of 1871, 42 U.S.C. Section 1983; by the United States

Constitution, including its Fourth and Fourteenth Amendments and by the laws and Constitution of

the State of New York. The plaintiff seeks damages, both compensatory and punitive, affirmative

and equitable relief, an award of costs and attorneys’ fees, and such other and further relief as this

court deems equitable and just.


                                                              1
               Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 2 of 20



                                            JURISDICTION

          2.      This action is brought pursuant to the Constitution of the United States, including its

Fourth and Fourteenth Amendments, and pursuant to 42 U.S.C. §1983. Jurisdiction is conferred

upon this court by 42 U.S.C. §1983 and 28 U.S.C. §§1331 and 1343(a)(3) and (4), this being an

action seeking redress for the violation of the plaintiff’s constitutional and civil rights.

                                     JURY TRIAL DEMANDED

          3.      Plaintiff demands a trial by jury on each and every one of her claims as pleaded

herein.

                                                 VENUE

          4.      Venue is proper for the United States District Court for the Southern District of New

York pursuant to 28 U.S.C. §1391 (a), (b) and (c).

                                             NOTICE OF CLAIM

          5.      Plaintiff filed Notices of Claim with the Comptroller of the City of New York on

April 4, 2018 and on December 10, 2018. More than 30 days have elapsed since service of the

Notices of Claim, and adjustment or payment thereof has been neglected or refused.

                                                PARTIES

          6.      Plaintiffs OLIVIA SUARES at all times relevant herein was a resident of the State of

New York, Bronx County. Plaintiff is African-American, of Dominican heritage.

          7.      Defendant THE CITY OF NEW YORK is and was at all times relevant herein a

municipal entity created and authorized under the laws of the State of New York. It is authorized by

law to maintain a police department, which acts as its agent in the area of law enforcement and for

which it is ultimately responsible. Defendant THE CITY OF NEW YORK assumes the risks

incidental to the maintenance of a police force and the employment of police officers as said risk

                                                     2
            Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 3 of 20



attaches to the public consumers of the services provided by the New York City Police Department.

       8.      Defendants SERGEANT “FNU” [First Name Unknown] FLORES; POLICE

OFFICER “FNU” CAMIGLIA; POLICE OFFICER “FNU” BUPP; LIEUTENANT “FNU”

SHARBIR; DETECTIVE JASON BAKER; DETECTIVE ANDRE SMITH, Shield No. 6269;

DETECTIVE “FNU” DISKIN; POLICE OFFICER “FNU” VELIZ; POLICE OFFICER “FNU”

RUBIN; POLICE OFFICER “FNU” ESCOTO; POLICE OFFICER “FNU” PAULIO; POLICE

OFFICER “FNU” BURGOS; POLICE OFFICER LEE RUBIN; DETECTIVE “FNU”

HENNESSY; DETECTIVE “FNU” RIVERA; ASSISTANT DISTRICT ATTORNEY MEGHAN

A. HORTON; ASSISTANT DISTRICT ATTORNEY “FNU” ZARCONE; BRONX DISTRICT

ATTORNEY’S OFFICE DETECTIVE INVESTIGATOR CLAYTON NYONYO; 1 and JOHN

DOES are and were at all times relevant herein duly appointed and acting officers, servants,

employees and agents of THE CITY OF NEW YORK and/or the New York City Police

Department (NYPD), a municipal agency of defendant THE CITY OF NEW YORK, and / or the

Bronx District Attorney’s Office, the employees of which are paid by THE CITY OF NEW YORK.

Defendants are and were at all times relevant herein acting under color of state law in the course

and scope of their duties and functions as officers, agents, servants, and employees of defendant

THE CITY OF NEW YORK, were acting for, and on behalf of, and with the power and authority

vested in them by THE CITY OF NEW YORK and the New York City Police Department and / or

the Bronx District Attorney’s Office, and were otherwise performing and engaging in conduct

incidental to the performance of their lawful functions in the course of their duties. Defendants

SERGEANT “FNU” [First Name Unknown] FLORES; POLICE OFFICER “FNU” CAMIGLIA;



1 The spelling of the Defendants’ names may not be accurate.


                                                  3
             Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 4 of 20



POLICE OFFICER “FNU” BUPP; LIEUTENANT “FNU” SHARBIR; DETECTIVE JASON

BAKER; DETECTIVE ANDRE SMITH, Shield No. 6269; DETECTIVE “FNU” DISKIN;

POLICE OFFICER “FNU” VELIZ; POLICE OFFICER “FNU” RUBIN; POLICE OFFICER

“FNU” ESCOTO; POLICE OFFICER “FNU” PAULIO; POLICE OFFICER “FNU” BURGOS;

POLICE OFFICER LEE RUBIN; DETECTIVE “FNU” HENNESSY; DETECTIVE “FNU”

RIVERA; ASSISTANT DISTRICT ATTORNEY MEGHAN A. HORTON; ASSISTANT

DISTRICT ATTORNEY “FNU” ZARCONE; BRONX DISTRICT ATTORNEY’S OFFICE

DETECTIVE INVESTIGATOR CLAYTON NYONYO; and JOHN DOES are sued individually.

        9.      Defendants SERGEANT “FNU” [First Name Unknown] FLORES; LIEUTENANT

“FNU” SHARBIR; DETECTIVE JASON BAKER; DETECTIVE ANDRE SMITH, Shield No.

6269; DETECTIVE “FNU” DISKIN; DETECTIVE “FNU” HENNESSY; DETECTIVE “FNU”

RIVERA; ASSISTANT DISTRICT ATTORNEY MEGHAN A. HORTON; ASSISTANT

DISTRICT ATTORNEY “FNU” ZARCONE; BRONX DISTRICT ATTORNEY’S OFFICE

DETECTIVE INVESTIGATOR CLAYTON NYONYO; and RICHARD ROES are and were at

all times relevant herein duly appointed and acting supervisory officers, servants, employees and

agents of THE CITY OF NEW YORK and/or the New York City Police Department and/or the

Bronx District Attorney’s Office, responsible for the training, retention, supervision, discipline and

control of subordinate members of the police department and/or Bronx District Attorney’s Office

under their command. Defendants are and were at all times relevant herein acting under color of

state law in the course and scope of their duties and functions as supervisory officers, agents,

servants, and employees of defendant THE CITY OF NEW YORK and/or Bronx District

Attorney’s Office, were acting for, and on behalf of, and with the power and authority vested in them

by THE CITY OF NEW YORK and the New York City Police Department and/or Bronx District

                                                   4
           Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 5 of 20



Attorney’s Office, and were otherwise performing and engaging in conduct incidental to the

performance of their lawful functions in the course of their duties. Defendants SERGEANT “FNU”

[First Name Unknown] FLORES; LIEUTENANT “FNU” SHARBIR; DETECTIVE JASON

BAKER; DETECTIVE ANDRE SMITH, Shield No. 6269; DETECTIVE “FNU” DISKIN;

DETECTIVE “FNU” HENNESSY; DETECTIVE “FNU” RIVERA; ASSISTANT DISTRICT

ATTORNEY MEGHAN A. HORTON; ASSISTANT DISTRICT ATTORNEY “FNU”

ZARCONE; BRONX DISTRICT ATTORNEY’S OFFICE DETECTIVE INVESTIGATOR

CLAYTON NYONYO; and RICHARD ROES are sued individually.

                                    STATEMENT OF FACTS

       10.     On Friday, March 23, 2018, approximately 4:30 a.m., Plaintiff was asleep inside of

her home at 1315 Sheridan Avenue., Apt. #31 B, Bronx, NY.

       11.     Plaintiff’s apartment is located on the fourth floor of the building, and is a one

bedroom apartment.

       12.     Plaintiff was asleep in the living room of the apartment, which she also used as her

bedroom.

       13.     Plaintiff’s daughter, and her daughter’s boyfriend, used the bedroom as their sleeping

quarters, and were also home at the time.

       14.     Plaintiff was awoken by banging on her door.

       15.     After Plaintiff spoke with Plaintiff’s daughter’s boyfriend, Plaintiff went over to the

door and asked “who?” [i.e., who is there].

       16.     A voice responded that it was the police.

       17.     Plaintiff then opened the door.

       18.     As soon as Plaintiff opened the door a large number of JOHN DOES members of the

                                                  5
           Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 6 of 20



NYPD - on information and belief including some or all of SERGEANT “FNU” [First Name

Unknown] FLORES; POLICE OFFICER “FNU” CAMIGLIA; POLICE OFFICER “FNU” BUPP;

LIEUTENANT “FNU” SHARBIR; DETECTIVE JASON BAKER; DETECTIVE ANDRE

SMITH, Shield No. 6269; DETECTIVE “FNU” DISKIN; POLICE OFFICER “FNU” VELIZ;

POLICE OFFICER “FNU” RUBIN; POLICE OFFICER “FNU” ESCOTO; POLICE OFFICER

“FNU” PAULIO; POLICE OFFICER “FNU” BURGOS; POLICE OFFICER LEE RUBIN; and

DETECTIVE “FNU” HENNESSY - rushed in to Plaintiff’s apartment.

        19.     Some of the JOHN DOES were in uniform, and some were not.

        20.     Neither Plaintiff, nor the other people present in her apartment, gave the JOHN

DOES consent to enter her apartment, and the JOHN DOES never asked for consent before rushing

into Plaintiff’s apartment without permission.

        21.     The JOHN DOES were asking if Plaintiff heard any gunshots from her home, and

telling Plaintiff that someone had gotten shot in an apartment located under her apartment from the

bedroom of her home.

        22.     Plaintiff responded that she had not heard any gunshot, and that there were not any

guns in her house.

        23.     There had not been any gunshot emanating from Plaintiff’s apartment.

        24.     The JOHN DOES officers then entered the bedroom of Plaintiff’s apartment, without

the consent of Plaintiff (or of the others present in the apartment).

        25.     Plaintiff’s daughter’s boyfriend was in bed in the bedroom.

        26.     The JOHN DOES did not speak with him, however.

        27.     Plaintiff’s daughter also entered the bedroom.

        28.     Plaintiff told the JOHN DOES over and over again that there were no guns in her

                                                    6
             Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 7 of 20



home.

        29.     The JOHN DOES kept falsely insisting that a bullet had emanated from Plaintiff’s

apartment, and struck someone in an apartment below.

        30.     After being in Plaintiff’s apartment for approximately 30-45 minutes, one of the

JOHN DOES - on information and belief of the rank of Lieutenant, on information and belief

LIEUTENANT “FNU” SHARBIR - told Plaintiff and her daughter that they were going to be

brought to the police precinct for questioning.

        31.     Plaintiff was told this in a peremptory manner, and compliance was not optional.

        32.     LIEUTENANT “FNU” SHARBIR also falsely told Plaintiff that there was a bullet

hole through the floor of her apartment.

        33.     There was no bullet hole in Plaintiff’s floor, however.

        34.     LIEUTENANT “FNU” SHARBIR pointed out an area of Plaintiff’s floor that had

scuff marks and / or drill marks on it, but no bullet hole, and no holes of any other sort that went all

the way through the floor.

        35.     At one point DETECTIVE “FNU” DISKIN asked Plaintiff to tell him that the

alleged incident was an accident.

        36.     Plaintiff repeatedly refused to state this since no gun had been fired in her

apartment.

        37.     Plaintiff and her daughter were brought to the NYPD 44 th Precinct for questioning.

        38.     Plaintiff’s daughter’s boyfriend was handcuffed and formally arrested and booked.

        39.     One of the JOHN DOES showed Plaintiff four bullets in a plastic container that the

police claim were found in Plaintiff’s apartment.

        40.     If in fact there were any bullets found in Plaintiff’s apartment, they were not in plain

                                                    7
           Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 8 of 20



view, and there was no reason to believe that Plaintiff would have known that they were there.

        41.      The JOHN DOES never claimed to have found a gun in Plaintiff’s apartment.

        42.      Plaintiff was held by the JOHN DOES that morning at the 44 th Precinct for

approximately two hours – from approximately 6 a.m. to 8 a.m. - during which time she was

questioned and wrote out a statement for the JOHN DOES, and during which time the JOHN DOES

kept falsely insisting that a bullet had emanated from Plaintiff’s apartment.

        43.      After being held at the 44th Precinct for approximately two hours, the JOHN DOES

permitted Plaintiff (as well as Plaintiff’s daughter) to leave.

        44.      When she got back to her apartment, JOHN DOES members of the NYPD were still

present in her apartment.

        45.      The JOHN DOES told Plaintiff that she would not be permitted to enter her

apartment unless she signed a permission to search form.

        46.      Plaintiff pointed out that JOHN DOES members of the NYPD were already inside of

her apartment.

        47.      The JOHN DOES told Plaintiff that she would be refused entrance to her apartment

until Monday, when they would get a judge to sign a document, unless she signed the form.

        48.      Despite Plaintiff’s vocal objections to the JOHN DOES being in her apartment,

Claimant was compelled under duress to sign the consent form in order to re-enter her apartment.

        49.      Later that evening, at approximately 6 p.m., Plaintiff’s daughter received a phone

call – on information and belief from DETECTIVE ANDRE SMITH - instructing her to come back

down to the 44th Precinct for further questioning.

        50.      Plaintiff went back to the 44th precinct with her daughter for moral support.

        51.      DETECTIVE “FNU” HENNESSY and DETECTIVE ANDRE SMITH questioned

                                                     8
           Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 9 of 20



Plaintiff and her daughter that evening at the 44th Precinct, and, on information and belief, video-

recorded Plaintiff’s statements.

        52.     DETECTIVE “FNU” HENNESSY and DETECTIVE “FNU” SMITH asked about

the non-existent hole they claim to have found in the floor of the bedroom in Plaintiff’s apartment.

        53.     After being questioned by DETECTIVE “FNU” HENNESSY and DETECTIVE

“FNU” SMITH for some time that evening, Plaintiff and her daughter were then again permitted to

leave the precinct.

        54.     When Plaintiff was questioned by the Defendant members of the NYPD as set forth

supra, she at no point was informed of her Miranda rights.

        55.     Plaintiff had, on information and belief, received a subpoena from the Bronx District

Attorney’s office that, on information and belief, purported to require her testimony before a grand

jury on August 16, 2018, which Plaintiff believed was in relation to the arrest of Plaintiff’s

daughter’s boyfriend on March 23, 2018.

        56.     When Plaintiff arrived at the location stated on the subpoena on August 16, 2018,

however, she was duped by three JOHN DOES employees of the Bronx District Attorney’s office,

on information and belief including Defendant NYONYO, Defendant ADA HORTON, and ADA

ZARCONE, into giving an audio and video recorded statement.

        57.     On information and belief, since Plaintiff did not provide the three JOHN DOES

employees of the Bronx District Attorney’s office, on information and belief including Defendant

NYONYO, Defendant ADA HORTON, and Defendant ADA ZARCONE, with information on

August 16, 2018 that would help them in prosecuting Plaintiff’s daughter’s boyfriend, they decided

to wrongfully seek Plaintiff’s indictment and procure her arrest based upon that indictment based

upon false and misleading information provided by the NYPD Defendants, knowing that Plaintiff

                                                   9
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 10 of 20



had committed no crime, solely in order to increase pressure upon Plaintiff’s daughter’s boyfriend in

their prosecution of him.

        58.     On August 24, 2018, Plaintiff was indicted stemming from the alleged shooting

incident described supra, based upon evidence that was fabricated by the JOHN DOES members of

the NYPD.

        59.     Plaintiff was wrongfully charged in the indictment with Criminal Possession of a

Firearm, Assault in the Second Degree, Reckless Endangerment in the First Degree, Reckless

Endangerment in the Second Degree, Assault in the Third Degree, Criminal Possession of a Weapon

in the Fourth Degree, and Possession of Ammunition.

        60.     On September 12, 2018, at approximately 6 a.m., Plaintiff was wrongfully arrested

at her home by JOHN DOES (on information and belief members of the NYPD Warrants Squad),

on information and belief based upon the indictment (the first time she became aware that she had

been indicted), and held initially at the NYPD 44 th Precinct.

        61.     Plaintiff was questioned at the precinct by Defendants RIVERA and BAKER.

        62.     Plaintiff was then brought at approximately noon to Bronx Central Booking, and

held there until September 13, 2018 at approximately 4:30 p.m., when she was arraigned and

released upon her own recognizance.

        63.     Those indictment charges against Plaintiff are pending.




                                                  10
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 11 of 20



                                           FIRST CLAIM

                    DEPRIVATION OF RIGHTS UNDER THE
               UNITED STATES CONSTITUTION AND 42 U.S.C. §1983

        64.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        65.     By their conduct and actions in falsely arresting and imprisoning plaintiff,

trespassing upon plaintiff and her home, unlawfully searching of plaintiff’s home, violating rights to

equal protection of, violating rights to due process of plaintiff (including fabricating evidence),

invading plaintiff’s privacy and dignity, failing to intercede on behalf of the plaintiff and in failing to

protect the plaintiff from the unjustified and unconstitutional treatment she received at the hands of

other defendants, Defendants SERGEANT “FNU” [First Name Unknown] FLORES; POLICE

OFFICER “FNU” CAMIGLIA; POLICE OFFICER “FNU” BUPP; LIEUTENANT “FNU”

SHARBIR; DETECTIVE JASON BAKER; DETECTIVE ANDRE SMITH, Shield No. 6269;

DETECTIVE “FNU” DISKIN; POLICE OFFICER “FNU” VELIZ; POLICE OFFICER “FNU”

RUBIN; POLICE OFFICER “FNU” ESCOTO; POLICE OFFICER “FNU” PAULIO; POLICE

OFFICER “FNU” BURGOS; POLICE OFFICER LEE RUBIN; DETECTIVE “FNU”

HENNESSY; DETECTIVE “FNU” RIVERA; ASSISTANT DISTRICT ATTORNEY MEGHAN

A. HORTON; ASSISTANT DISTRICT ATTORNEY “FNU” ZARCONE; BRONX DISTRICT

ATTORNEY’S OFFICE DETECTIVE INVESTIGATOR CLAYTON NYONYO; JOHN DOES;

and/or RICHARD ROES, acting under color of law and without lawful justification, intentionally,

maliciously, and with a deliberate indifference to or a reckless disregard for the natural and probable

consequences of their acts, caused injury and damage in violation of plaintiffs’ constitutional rights

as guaranteed under 42 U.S.C. §1983 and the United States Constitution, including its Fourth and


                                                    11
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 12 of 20



Fourteenth amendments.

        66.     As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

                                           SECOND CLAIM

                    DEPRIVATION OF RIGHTS UNDER THE
               UNITED STATES CONSTITUTION AND 42 U.S.C. §1983

        67.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        68.     By their conduct in failing to remedy the wrongs committed by their subordinates

and in failing to properly train, supervise, or discipline their subordinates, supervisory defendants

SERGEANT “FNU” [First Name Unknown] FLORES; LIEUTENANT “FNU” SHARBIR;

DETECTIVE JASON BAKER; DETECTIVE ANDRE SMITH, Shield No. 6269; DETECTIVE

“FNU” DISKIN; DETECTIVE “FNU” HENNESSY; DETECTIVE “FNU” RIVERA;

ASSISTANT DISTRICT ATTORNEY MEGHAN A. HORTON; ASSISTANT DISTRICT

ATTORNEY “FNU” ZARCONE; BRONX DISTRICT ATTORNEY’S OFFICE DETECTIVE

INVESTIGATOR CLAYTON NYONYO; and/or RICHARD ROES caused damage and injury in

violation of plaintiff’s rights guaranteed under 42 U.S.C. §1983 and the United States Constitution,

including its Fourth and Fourteenth amendments.

        69.     As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.




                                                   12
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 13 of 20



                                             THIRD CLAIM

                   LIABILITY OF DEFENDANT THE CITY OF NEW YORK
                          FOR CONSTITUTIONAL VIOLATIONS

        70.       The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        71.       At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department and through the Bronx District Attorney’s office, and through

the individual defendants had de facto policies, practices, customs and usages which were a direct

and proximate cause of the unconstitutional conduct alleged herein.

        72.       At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department and through the Bronx District Attorney’s office, and through

the individual defendants, had de facto policies, practices, customs, and usages of failing to properly

train, screen, supervise, or discipline employees and police officers, and of failing to inform the

individual defendants’ supervisors of their need to train, screen, supervise or discipline said

defendants. These policies, practices, customs, and usages were a direct and proximate cause of the

unconstitutional conduct alleged herein.

        73.       At all times material to this complaint, the defendant THE CITY OF NEW YORK,

acting through its police department and through the Bronx District Attorney’s office, and through

the individual defendants, had de facto policies, practices, customs and/or usages of encouraging

and/or tacitly sanctioning the cover-up of other law enforcement officers’ misconduct, through the

fabrication of false accounts and evidence and/or through “the blue wall of silence.” Such policies,

practices, customs and/or usages are a direct and proximate cause of the unconstitutional conduct

alleged herein.


                                                     13
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 14 of 20



        74.     At all times material to this complaint, the defendant THE CITY OF NEW YORK,

acting through its police department and through the Bronx District Attorney’s office, and through

the individual defendants, had de facto policies, practices, customs and/or usages of engaging in

illegal and harassing raids and arrests, particularly upon people of Hispanic or African-American

ethnicity, and of failing to properly train, supervise or discipline police supervisors and subordinate

officers concerning same. Such policies, practices, customs and/or usages are a direct and proximate

cause of the unconstitutional conduct alleged herein.

        75.     At all times material to this complaint, the defendant THE CITY OF NEW YORK,

acting through its police department and through the Bronx District Attorney’s office, and through

the individual defendants, had de facto policies, practices, customs and/or usages of abusing grand

jury subpoenas for improper investigatory purposes (including duping the recipients of grand jury

subpoenas into giving statements to the District Attorney’s office when they responded to the grand

jury subpoenas), and of failing to properly train, supervise or discipline its police supervisors,

subordinate officers, Assistant District Attorneys, Detective Investigators, and other District

Attorney’s Office concerning same. Such policies, practices, customs and/or usages are a direct and

proximate cause of the unconstitutional conduct alleged herein.

        76.     At all times material to this complaint, the defendant THE CITY OF NEW YORK,

acting through its police department and through the Bronx District Attorney’s office, and through

the individual defendants, had de facto policies, practices, customs and/or usages of improperly

bringing charges based upon false and misleading information against the family members and

friends of their actual targets, in order to increase pressure and leverage upon their actual targets

during the course of the prosecution of their actual targets, and of failing to properly train, supervise

or discipline its police supervisors, subordinate officers, Assistant District Attorneys, Detective

                                                   14
            Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 15 of 20



Investigators, and other District Attorney’s Office staff concerning same. Such policies, practices,

customs and/or usages are a direct and proximate cause of the unconstitutional conduct alleged

herein.

          77.   By implementing, enforcing, encouraging, sanctioning and/or ratifying these policies,

practices, and/or customs, defendant the CITY OF NEW YORK caused the Plaintiff to lose her

privacy, dignity, and liberty, and deprived her of her property, without due process of law, in

violation of her rights guaranteed to every citizen of the United States by the Fourth and Fourteenth

Amendments to the United States Constitution and 42 U.S.C. § 1983.

          78.   As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

                                           FOURTH CLAIM

  RESPONDEAT SUPERIOR LIABILITY OF THE CITY OF NEW YORK FOR STATE
                         LAW VIOLATIONS

          79.   The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

          80.   The conduct of the individual defendants alleged herein, occurred while they were on

duty and in uniform, and/or in and during the course and scope of their duties and functions as New

York City police officers / supervisors, and/or while they were acting as agents and employees of

defendant THE CITY OF NEW YORK, and, as a result, defendant THE CITY OF NEW YORK is

liable to plaintiff pursuant to the state common law doctrine of respondeat superior.

          81.   As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and


                                                   15
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 16 of 20



expenses, and was otherwise damaged and injured.

                                           FIFTH CLAIM

                        FALSE ARREST AND FALSE IMPRISONMENT

        82.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        83.     By the actions described above, defendants caused plaintiff to be falsely arrested and

imprisoned, without reasonable or probable cause, illegally and without a warrant, and without any

right or authority to do so. The acts and conduct of the defendants were the direct and proximate

cause of injury and damage to the plaintiff and violated her statutory and common law rights as

guaranteed by the laws and Constitution of the State of New York.

        84.     As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

                                           SIXTH CLAIM

               VIOLATION OF RIGHT TO EQUAL PROTECTION OF LAW

        85.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        86.     By the actions described above, defendants violated plaintiff’s rights to equal

protection of law. The acts and conduct of the defendants were the direct and proximate cause of

injury and damage to the plaintiff and violated her statutory and common law rights as guaranteed

by the laws and Constitution of the State of New York.

        87.     As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

                                                   16
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 17 of 20



expenses, and was otherwise damaged and injured.

                                           SEVENTH CLAIM

                                             TRESPASS

        88.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        89.     The defendants willfully, wrongfully and unlawfully trespassed upon the home and

person of plaintiff.

        90.     As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

                                           EIGHTH CLAIM

     INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        91.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        92.     By the actions described above, defendants engaged in extreme and outrageous

conduct, conduct utterly intolerable in a civilized community, which intentionally and/or negligently

caused emotional distress to plaintiff. The acts and conduct of the defendants were the direct and

proximate cause of injury and damage to plaintiff and violated her statutory and common law rights

as guaranteed by the laws and Constitution of the State of New York.

        93.     As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.




                                                   17
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 18 of 20



                                           NINTH CLAIM

                                           NEGLIGENCE

        94.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        95.     The defendants, jointly and severally, negligently caused injuries, emotional distress

and damage to the plaintiff. The acts and conduct of the defendants were the direct and proximate

cause of injury and damage to the plaintiff and violated her statutory and common law rights as

guaranteed by the laws and Constitution of the State of New York.

        96.     As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

                                           TENTH CLAIM

 NEGLIGENT HIRING, SCREENING, RETENTION, SUPERVISION AND TRAINING

        97.     The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        98.     Defendants THE CITY OF NEW YORK negligently hired, screened, retained,

supervised and trained defendants. The acts and conduct of the defendants were the direct and

proximate cause of injury and damage to the plaintiff and violated her statutory and common law

rights as guaranteed by the laws and Constitution of the State of New York.

        99.     As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.




                                                   18
          Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 19 of 20



                                           ELEVENTH CLAIM

                                      CONSTITUTIONAL TORT

        100.      The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        101.      Defendants, acting under color of law, violated plaintiffs’ rights pursuant to Article I,

§§ 6, 11 and 12 of the New York State Constitution.

        102.      A damages remedy here is necessary to effectuate the purposes of §§ 6, 11 and 12 of

the New York State Constitution, and appropriate to ensure full realization of plaintiffs’ rights under

those sections.

        103.      As a result of the foregoing, plaintiff was deprived of her liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.




        WHEREFORE, the plaintiffs demand the following relief jointly and severally against all of

the defendants:

                  a. Compensatory damages;

                  b. Punitive damages;

                  c. The convening and empaneling of a jury to consider the merits of the claims

        herein;

                  d. Costs and interest and attorney’s fees;

                  e. Such other and further relief as this court may deem appropriate and equitable.




                                                     19
         Case 1:19-cv-11327-UA Document 1 Filed 12/11/19 Page 20 of 20



Dated:       New York, New York
             December 11, 2019

                                           __________/S/__________________
                                           JEFFREY A. ROTHMAN, Esq.
                                           Law Office of Jeffrey A. Rothman
                                           315 Broadway, Suite 200
                                           New York, New York 10007
                                           (212) 227-2980

                                           Attorney for Plaintiff




                                      20
